                         IN THE UNITED STATE DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND
                                    Greenbelt Division

CAPITAL BANK, NA                                             )
2275 Research Boulevard                                      )
Suite 600                                                    )
Rockville, MD 20850                                          )
                                                             )
       Plaintiff,                                            )
                                                             )
       v.                                                    )      Civil Law No.: ________
                                                             )
POTOMAC CONSTRUCTION 1525 P STREET, LLC                      )
A District of Columbia limited liability company             )
1734 20th Street, NW                                         )
Suite B                                                      )
Washington, DC 20009                                         )
                                                             )
Serve: CT Corporation System                                 )
       1015 15th Street, NW                                  )
       Suite 1000                                            )
       Washington, DC 20005                                  )
                                                             )
       And                                                   )
                                                             )
MATTHEW SHKOR                                                )
1738 R Street, NW                                            )
Washington, DC 20009                                         )
                                                             )
      Defendants.                                            )
_______________________________________

            COMPLAINT FOR CONFESSED JUDGMENT AGAINST POTOMAC
            DEVELOPMENT 3117 35th STREET, LLC AND MATTHEW SHKOR

       COMES NOW, Plaintiff CAPITAL BANK, NA, and sues POTOMAC

CONSTRUCTION 1525 P STREET, LLC and MATTHEW SHKOR for confessed judgment

pursuant to Local Rule 108.1 and Maryland law, and states as follows:

       1.      Plaintiff CAPITAL BANK, NA (“Capital Bank” or “Plaintiff”) is a bank

organized as a National Association with its principal offices in the State of Maryland.



                                                1
       2.      Defendant POTOMAC CONSTRUCTION 1525 P STREET, LLC, (“Potomac

Construction”) is a limited liability company organized under the laws of the District of

Columbia. It is a single asset entity wholly owned by its member Matthew Shkor. The District

of Columbia public website identifies its resident agent as CT Corporation System, 1015 15th

Street, NW, Suite 1000, Washington, DC 20005, and indicates that the entity is in good standing.

Its last known place of business was 1734 20th Street, NW, Suite B, Washington, DC 20009.

Defendant POTOMAC CONSTRUCTION has consented to jurisdiction of the United States

District Court for the District of Maryland.

       3.      Defendant MATTHEW SHKOR (“Shkor”) is an individual residing in

Washington, DC, and he has consented to jurisdiction of the United States District Court for the

District of Maryland. Defendant Shkor is not on Active Duty Status in the Uniformed Services

as of August 18, 2020, and he has not left active duty within 367 days of August 18, 2020.

       4.      Jurisdiction is proper because the Plaintiff is a citizen of Maryland, and the

Defendants are citizens of the District of Columbia. The amount in controversy exceeds

$75,000.00.

       5.      Venue is proper in this District Court because the Plaintiff is a citizen of

Maryland, and the Defendants have consented to this venue.

                              COUNT I
   CONFESSION OF JUDGMENT AGAINST POTOMAC CONSTRUCTION 1525 P
    STREET, LLC ON THE DEED OF TRUST NOTE DATED DECEMBER 4, 2018

       6.      On December 4, 2018, Defendant POTOMAC CONSTRUCTION, by Matthew

Shkor, Manager, executed the Deed of Trust Note in the original principal amount of Three

Million One Hundred Sixty One Thousand and No/100 ($3,161,000.00) Dollars, together will all




                                                 2
modifications, amendments and extensions thereof (the “Note”). See Exhibit A attached hereto

and incorporated by reference.

       7.        Defendant POTOMAC CONSTRUCTION has defaulted upon the terms of the

Note. The nature of that default includes, but may not be limited to, the failure to make

payments as and when due.

       8.        Defendant POTOMAC CONSTRUCTION has consented to the jurisdiction and

to acknowledge service of process necessary in such confession in the United States District

Court for the District of Maryland.

       9.        All conditions precedent to the filing of the judgment by confession under the

terms of the Note have occurred.

       10.       A true and correct reproduction of the Note is attached as Exhibit A. In the Note,

the Defendant POTOMAC CONSTRUCTION agreed that, upon default, Plaintiff is entitled to

appear on behalf of Defendant POTOMAC CONSTRUCTION and confess judgment in favor of

the Plaintiff and against Defendant POTOMAC CONSTRUCTION for all sums due on the Note.

       11.       Plaintiff Capital Bank appointed Lawrence J. Anderson, Esquire as substitute

attorney in fact. See Exhibit B.

       12.       Plaintiff made a written demand for immediate payment of all amounts owing

under the Note upon Defendant POTOMAC CONSTRUCTION by letter dated July 28, 2020.

See Exhibit C.




                                                  3
       13.     That Plaintiff is entitled to confess judgment in favor of the Plaintiff and against

Defendant POTOMAC CONSTRUCTION calculated as follows:

               a. Principal due on the Note:                  $ 2,779,961.00

               b. Accrued interest since June 14, 2020
                  through August 19, 2020 at per diem
                  rate of $482.63:                            $ 31,853.58

               c. Default interest since May 29, 2020
                  through August 19, 2020 at per diem
                  rate of $386.11                             $ 31,661.02

               d. Legal fees and collection costs through
                  August 18, 2020:                        $ 3,700.00

               e. Late Fees:                                  $ 739.23

               f. Collateral release fee                      $ 50.00

                                      Total:                  $ 2,847,964.83

       14.     There has been no assignment of the Note.

       15.     That the judgment is not being entered by confession against a natural person in

connection with a consumer credit transaction.

       16.     That no judgment has been entered on the Note in any jurisdiction.

       17.     Pursuant to the terms of the Note, upon default by Defendant POTOMAC

CONSTRUCTION, Plaintiff is entitled and does hereby appear on behalf of Defendant

POTOMAC CONSTRUCTION and confess judgment in favor of the Plaintiff and against

Defendant POTOMAC CONSTRUCTION for the sum of $ 2,847,964.83 together with pre-

judgment and post-judgment interest at the current Note rate of 6.25% and default interest of

5.00% (6.25% + 5.00% = 11.25%), and the costs of suit.

       WHEREFORE, Plaintiff CAPITAL BANK, NA respectfully requests that this Honorable

Court enter judgment by confession in favor of the Plaintiff and against Defendant POTOMAC

                                                 4
CONSTRUCTION 1525 P STREET, LLC for the sum of $ 2,847,964.83 together with the pre-

judgment and post-judgment interest at the current Note default rate of 11.25%, and costs of suit,

and for such other and further relief as the cause may require.

                           COUNT II
CONFESSION OF JUDGMENT AGAINST MATTHEW SHKOR ON THE GUARANTY
     OF PAYMENT, PERFORMANCE AND COMPLETION AGREEMENT

       18.     Plaintiff incorporates by reference the allegations contained in the preceding

paragraphs of the Complaint as if fully restated herein, and in addition, states the following.

       19.     On December 4, 2018, Defendant SHKOR executed the Guaranty of Payment,

Performance and Completion agreement attached as Exhibit D incorporated by reference (the

“Shkor Guaranty Agreement”).

       20.     Defendant SHKOR executed the Shkor Guarantee Agreement in his individual

capacity.

       21.     The Shkor Guaranty Agreement provides that the Defendant SHKOR

“unconditionally and absolutely, guarantees: (i) the full and timely payment of all amounts due

under the terms of the Note and the other Loan Documents.” This Guarantee remains in effect

until the Note is paid in full. Guarantor must timely pay all amounts due under the Note. Lender

is not required to seek payment from any other source before demanding payment from

Guarantor.

       22.     The Defendant POTOMAC CONSTRUCTION and the Defendant SHKOR have

defaulted upon the terms of the Note and the Shkor Guaranty Agreement. The nature of that

default includes, but may not be limited to, the failure to make the payments as and when due.

       23.     Plaintiff made a written demand for immediate payment of all amounts owing

under the Note upon Defendant Shkor by letter dated July 28, 2020. See Exhibit C.



                                                 5
       24.    Defendant SHKOR has failed to make payment pursuant to the written demand

for payment of the Note and the Shkor Guaranty Agreement.

       25.    All conditions precedent to the filing of a judgment by confession under the terms

of the Shkor Guaranty Agreement have occurred.

       26.    In the Shkor Guaranty Agreement, the Defendant SHKOR agreed that, upon

default, Plaintiff is entitled to appear on behalf of Defendant SHKOR, and confess judgment in

favor of the Plaintiff and against Defendant SHKOR for all sums due on the Note.

       27.    That Plaintiff is entitled to confess judgment in favor of the Plaintiff and against

Defendant SHKOR calculated as follows:

              a. Principal due on the Note:                  $ 2,779,961.00

              b. Accrued interest since June 14, 2020
                 through August 19, 2020 at per diem
                 rate of $482.63:                            $ 31,853.58

              c. Default interest since May 29, 2020
                 through August 19, 2020 at per diem
                 rate of $386.11                             $ 31,661.02

              d. Legal fees and collection costs through
                 August 18, 2020:                        $ 3,700.00

              e. Late Fees:                                  $ 739.23

              f. Collateral release fee                      $ 50.00

                                     Total:                  $ 2,847,964.83

       28.    There has been no assignment of the Note and the Shkor Guaranty Agreement.

       29.    That the judgment is not being entered by confession against a natural person in

connection with a consumer credit transaction.

       30.    That no judgment has been entered on the Note and the Shkor Guaranty

Agreement in any jurisdiction.

                                                 6
       31.     Pursuant to the terms of the Note and Shkor Guaranty Agreement, upon default by

Defendant POTOMAC CONSTRUCTION and SHKOR, Plaintiff is entitled and does hereby

appear on behalf of Defendant SHKOR and confess judgment in favor of the Plaintiff and

against Defendant SHKOR for the sum of $ 2,847,964.83 together with pre-judgment and post-

judgment interest at the current Note default rate of 11.25%, and the costs of suit.

       WHEREFORE, Plaintiff CAPITAL BANK, NA respectfully requests that this Honorable

Court to enter judgment by confession in favor of the Plaintiff and against Defendant

MATTHEW SHKOR for the sum of $ 2,847,964.83 together with the pre-judgment and post-

judgment interest at the current Note default rate of 11.25%, and costs of suit, and for such other

and further relief as the cause may require.

                                                      Respectfully submitted,


                                                       /s/ Lawrence J. Anderson
                                                      Lawrence J. Anderson, Esquire
                                                      #11390
                                                      Nealon & Associates, PC
                                                      119 N. Henry Street
                                                      Alexandria, VA 22314
                                                      (703) 684-5755
                                                      (703) 684-0153 FAX
                                                      landerson@nealon.com

                                                      Counsel for Capital Bank, NA




                                                 7
